Citation Nr: 0505317	
Decision Date: 02/25/05    Archive Date: 03/04/05

DOCKET NO.  03-04 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for right foot 
callosities and plantar warts with hammertoe and valgus 
deformities, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for left foot 
callosities and plantar warts with hammertoe and valgus 
deformities, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below, VA will notify 
you of the further action that is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires VA to obtain and 
associate with the record all adequately identified records.  
38 U.S.C.A. § 5103A (West 2002).  Notably, while the veteran 
reported receiving Supplemental Security Income from the 
Social Security Administration, the RO has yet to request any 
medical records which were used to grant that benefit.  
Therefore, a remand to do so is required.  Id.

The VCAA also requires that VA provide a medical examination 
or, obtain a medical opinion, when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  Moreover, governing regulations 
provide that VA's duty to assist includes conducting a 
thorough and contemporaneous examination of the veteran that 
takes into account the records of prior examinations and 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
38 C.F.R. § 3.326 (2004).  

While the record shows the veteran was afforded a VA foot 
examination in December 2001, it does not show he was ever 
afforded a dermatological examination despite his service 
connected disability being rated, in part, as a skin 
disability under 38 C.F.R. § 4.118, Diagnostic Code 7819.  
Moreover, the existing record, including the December 2001 VA 
examination report, is insufficient to rate the severity of 
his service connected foot disabilities under either old or 
new 38 C.F.R. § 4.118, Diagnostic Code 7819.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (2001); 38 C.F.R. § 4.118, 
Diagnostic Code 7819 (2004).  Therefore, on remand, the 
veteran should be afforded a dermatological examination.

Next, the Board notes that the United States Court of Appeals 
for Veterans Claims (Court) in the case of Esteban v. Brown, 
6 Vet. App. 259, 261 (1994), held, in cases were the record 
reflects that the veteran has multiple problems due to 
service-connected disability, it is possible for a veteran to 
have "separate and distinct manifestations" from the same 
injury, permitting separate disability ratings.  The critical 
element is that none of the symptomatology for any of the 
conditions is duplicative or overlapping with the 
symptomatology of the other conditions.  Id.  

Therefore, since the veteran's right and left foot 
disabilities have been rated as both musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, Diagnostic Codes 5282 
and 5284 (2004) and skin disabilities under 38 C.F.R. 
§ 4.118, Diagnostic Code 7819, on remand the RO should 
document in writing whether his musculoskeletal and skin 
disabilities are entitled to separate ratings without 
violating the provisions of 38 C.F.R. § 4.14 (2004).

Lastly, the veteran alleges that his service connected foot 
disorders cause his feet to swell and this greatly interfered 
with his job as a cook because he has to stand all day.  
Likewise, in an April 2004 statement, the veteran's 
representative reported that the claimant's service connected 
foot disorders require that he spend every day with his feet 
elevated to prevent and/or reduce pain and swelling.  
Accordingly, on remand, the RO should address in writing 
whether his disabilities meet the criteria for submission for 
extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2004). 

Therefore, the appeal is REMANDED for the following:

1.  The RO should obtain all medical 
records from the Social Security 
Administration related to any claim, 
award, and continued entitlement to 
supplemental security income.  If the 
requested records are not available, or 
if the search for the records yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

2.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements for the veteran to be 
afforded a VA examination of both the 
dermatological and orthopedic features of 
his service connected bilateral foot 
disorder.  The claims folder is to be 
provided to the appropriate examiner for 
review in conjunction with the 
examination.  In accordance with the 
latest AMIE worksheet for hammertoes, 
valgus deformities, callosities and 
plantar warts, the examiner is to provide 
a detailed review of the history, current 
complaints, and the nature and extent of 
any foot disability.  All indicated tests 
and studies deemed appropriate by the 
examiner must be accomplished and all 
clinical findings should be reported in 
detail.  A complete rationale must 
accompany any opinion provided.

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

4.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issues on appeal using a 
rating decision format taking into 
account, if appropriate, "staged" 
ratings because of the change in law for 
rating skin disabilities, as well as 
whether separate ratings are warranted 
for the musculoskeletal and skin 
disabilities of the feet.  The RO should 
also adjudicate whether the veteran's 
service connected foot disabilities meet 
the criteria for submission for extra-
schedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1).  If any benefit 
sought on appeal remains denied, he and 
his representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  If the veteran failed to show 
for his VA examination without good 
cause, the supplemental statement of the 
case must include notice of 38 C.F.R. 
§ 3.655 (2004).  They should then be 
afforded an applicable time to respond.  
The RO is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


